Case 2:21-cv-10404-NGE-PTM ECF No. 12, PageID.104 Filed 04/09/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


DALE LESTER MORRIS, 187452,

             Plaintiff,
v.                                                Case No. 21-10404

GRETCHEN WHITMER,                                 Honorable Nancy G. Edmunds
HEIDI WASHINGTON, and
MICHIGAN DEPARTMENT
OF CORRECTIONS,

          Defendants.
_______________________________/

                 ORDER DENYING PLAINTIFF’S MOTION
                    FOR IMMEDIATE RELEASE [7]

      Plaintiff Dale Lester Morris is a state prisoner in the custody of the Michigan

Department of Corrections (“MDOC”) at the Gus Harrison Correctional Facility in

Adrian, Michigan (“ARF”). On February 19, 2021, Plaintiff filed a pro se

amended civil rights complaint pursuant to 42 U.S.C. § 1983. (ECF No. 5.) He

claims that the living conditions at ARF are deplorable and violate his rights under

the Eighth and Fourteenth Amendments to the United States Constitution.

      Currently before the Court is Plaintiff’s motion for immediate release from

prison. Plaintiff alleges that he was infected with the coronavirus known as

COVID-19 in May of 2020 and again in January of 2021. He contends that he is in
Case 2:21-cv-10404-NGE-PTM ECF No. 12, PageID.105 Filed 04/09/21 Page 2 of 3




imminent danger of contracting COVID-19 a third time due to his race (Moorish

American), his age (58 years old), his heart disease and other medical problems,

the crowded living conditions at ARF, and MDOC’s inadequate procedures for

controlling the spread of COVID-19 in its prisons. Plaintiff asks the Court to order

Governor Whitmer or MDOC to release him from custody expeditiously through a

medical commutation, early parole, or any other means.

      As a general matter, release from custody is not an available remedy under §

1983. See Heck v. Humphrey, 512 U.S. 477, 481 (1994) (“[H]abeas corpus is the

exclusive remedy for a state prisoner who challenges the fact or duration of his

confinement and seeks immediate or speedier release, even though such a claim

may come within the literal terms of § 1983.”) (citation omitted). Furthermore,

“[t]here is no constitutional or inherent right of a convicted person to be

conditionally released before the expiration of a valid sentence,” Greenholtz v.

Inmates of Nebraska Penal and Corr. Complex, 442 U.S. 1, 7 (1979), and the

Court has no authority to order Governor Whitmer or MDOC to commute his

sentence. See generally People v. Freleigh, 54 N.W.2d 599, 601 (Mich. 1952)

(noting “[t]he power of pardon and commutation of sentence rests in the governor

alone”). For the foregoing reasons, Plaintiff’s motion for immediate release is

DENIED.

      SO ORDERED.


                                           2
Case 2:21-cv-10404-NGE-PTM ECF No. 12, PageID.106 Filed 04/09/21 Page 3 of 3




                                   s/ Nancy G. Edmunds_____
                                   Nancy G. Edmunds
Dated: April 9, 2021               United States District Judge




                                     3
